Case 5:14-cr-00014-LGW-BWC Document 81 Filed 01/13/21 Page 1 of 3



                                                                        FILED
                                                             John E. Triplett, Acting Clerk
                                                              United States District Court

                                                          By CAsbell at 1:35 pm, Jan 13, 2021
Case 5:14-cr-00014-LGW-BWC Document 81 Filed 01/13/21 Page 2 of 3
Case 5:14-cr-00014-LGW-BWC Document 81 Filed 01/13/21 Page 3 of 3
